Citation Nr: 0807036	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-21 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
back.  

2.	Entitlement to service connection for peptic ulcer disease

3.	Entitlement to service connection for tinnitus.  

4.	Entitlement to service connection for coronary artery 
disease.  

5.	Entitlement to service connection for essential 
hypertension.  

6.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.	Entitlement to an initial compensable rating for bilateral 
hearing loss.  

8.	Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in July 2007.  At that time, he withdrew the 
issue of service connection for diabetes mellitus from 
appellate consideration.  

The issues of service connection for hypertension, coronary 
artery disease and PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	Arthritis of the back was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	A chronic peptic ulcer disease is not currently 
demonstrated.  

3.	Chronic tinnitus may not be disassociated from service-
connected sensorineural hearing loss due to acoustic trauma.  

4.	Bilateral hearing loss is currently manifested by average 
pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz 
of 35 decibels in the right ear and 41.25 decibels in the left 
ear, with speech recognition ability 94 percent correct in the 
right ear and 88 percent correct in the left ear.  

5.	Sarcoidosis is currently manifested by pulmonary 
hypertension confirmed by echocardiogram on April 24, 2006, 
and subsequent cardiac catheterization.  


CONCLUSIONS OF LAW

1.	Arthritis of the low back was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.	Peptic ulcer disease was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.	Tinnitus was incurred as the result of service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.	The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (2007).  

5.	As of April 24, 2006, the criteria for a rating of 100 
percent for sarcoidosis were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Codes 6600, 6846 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2004, May 2005, and June 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims for service 
connection, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In June and August 2006, the veteran was provided with the 
necessary notifications.  

Regarding the issue regarding the initial compensation award 
for service connected hearing loss the veteran is challenging 
the initial evaluation and effective date assigned following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify has not been satisfied with 
respect to the increased evaluation claim for sarcoidosis.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
initial appeal was from a November 2005 rating decision that 
continued the veteran's sarcoidosis evaluation at 30 percent.  
A statement of the case was furnished that contained all the 
criteria necessary for the proper evaluation of this 
disorder.  Thus, it is shown that the veteran was on actual  
notice of the evaluation criteria prior to the June 2006 
rating decision that increased the sarcoidosis evaluation to 
60 percent and that the basis for the determination was 
detailed in such a way that the veteran understood what was 
needed for an increased rating.  There is no indication that 
the benefit should be awarded as a matter of law.  Therefore, 
any notification error is considered to be harmless.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis and peptic ulcer disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for arthritis of 
his back and for ulcer disease.  The Board has reviewed the 
entire evidence of record, including the service treatment 
records and private and VA records of treatment subsequent to 
service and can find no basis to establish service connection 
for either of these diseases.  

The record shows no complaint of manifestation of arthritis 
of the back or ulcer disease during service or within one 
year thereafter and there is no medical opinion of record 
that relates either disease with service.  There are no 
medical records of back disability prior to private treatment 
records that show that the veteran was involved in a motor 
vehicle accident in March 2004.  The veteran testified at his 
hearing in July 2007 that he began having problems with his 
back during service while setting up landing areas for 
helicopters.  He stated that he had back complaints since 
about 1972 for which he had received chiropractic treatment.  

The Board acknowledges the veteran's testimony, but it is 
noted that the absence of clinical treatment records for 
approximately 34 years after active duty is probative 
evidence against continuity of symptoms since service.  Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  This is particularly 
true in light of the fact that the complaints of back 
disability did not apparently become symptomatic until after 
a motor vehicle accident.  Under these circumstances, as a 
back disability, including arthritis, was not manifested 
during service, within one year thereafter, and has not been 
otherwise shown to be related to service, the claim must be 
denied.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir 2000).  

Regarding the veteran's claim for service connection for 
peptic ulcer disease, it is noted that a complete review of 
the medical records does not disclose a diagnosis of this 
disorder.  As peptic ulcer disease has not been clinically 
confirmed in the record, service connection must be denied.  

The veteran is claiming service connection for tinnitus.  It 
is noted that service connection is in effect for bilateral 
sensorineural hearing loss that was found, on examination by 
VA in February 2005, to be consistent with noise induced 
hearing loss.  The hearing loss was found to be likely due to 
inservice acoustic trauma in the opinion of the VA examiner 
who rendered the opinion.  At the time of the examination 
report, the opinion relating to tinnitus indicated that it 
was of unknown etiology.  The Board will not distinguish 
between the etiology of the sensorineural hearing loss and 
that of the tinnitus.  Under these circumstances, service 
connection is granted.  

The present appeal involves the veteran's claim that the 
severity of his service-connected sarcoidosis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  The evaluation of the veteran's bilateral hearing 
loss is taken from the initial evaluation for this disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in February 2005.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
35
40
45
Left ear
30
40
45
50

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 35 
decibels in the right ear and 41.25 decibels in the left ear.  
Speech recognition ability 94 percent correct in the right ear 
and 88 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss. 

Regarding the veteran's claim for an increased rating for 
sarcoidosis, it is noted that service connection for this 
disorder was established by rating decision dated in 
September 2003, with a 30 percent evaluation being assigned.  
The veteran submitted a claim for increase in March 2005.  
The evaluation was increased to 60 percent disabling, 
effective the date of the veteran's claim for increase in 
March 2005.  

Sarcoidosis is evaluated as 30 percent disabling if there is 
pulmonary involvement, with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent corticoid 
steroids; with pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control, a 60 percent 
rating is warranted; With cor pulmonale, or with cardiac 
involvement with congestive heart failure, or with 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment, a 100 percent rating is 
warranted; or active disease or residuals should be rated as 
chronic bronchitis (Code 6600) and extra-pulmonary 
involvement under the specific body system involved.  
38 C.F.R. § 4.104, Code 6846.  

For bronchitis, with FEV-1 of 71 to 80 percent predicted, or 
FEV-1/FVC of 71 to 80 percent, or; with DLCO (single breath) 
66 to 80 percent predicted, a 10 percent evaluation is 
warranted.  A 30 percent rating requires FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or; with 
DLCO (single breath) 56 to 65 percent predicted.  A 60 
percent rating is warranted with FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; with DLCO 
(single breath) 40 to 55 percent predicted.  A 100 percent 
rating is warranted with FEV-1 of less than 40 percent 
predicted, or FEV-1/FVC of less than 40 percent, or; with 
DLCO (single breath) less than 40 percent predicted, or with 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or with 
cor pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episodes of acute respiratory 
failure or requiring outpatient oxygen therapy.  
38 C.F.R. § 4.97, Code 6600.  

VA outpatient treatment records show that the veteran 
receives regular therapy for his sarcoidosis.  In August 
2003, pulmonary function testing showed FEV-1 to be 59 
percent predicted prior to administration of medication and 
67 percent prediction after medication.  FEV-1/FVC was 94 
percent predicated prior to medication and 96 percent 
thereafter.  

Pulmonary function studies were conducted by VA in October 
2005.  At that time, FEV-1 was 42 percent predicted prior to 
the administration of medication and 43 percent predicted 
subsequent thereto.  FEV-1/FVC was 88 percent predicted prior 
to medication and 89 percent thereafter.  Single breath 
diffusion was 50 percent predicted.  The interpretation was 
of moderate restrictive pulmonary disease, with moderate 
impairment of DLCO.  

An examination was conducted by VA in November 2005.  At that 
time, the examination report related the veteran's medical 
history since hospitalization during service, including the 
pathology diagnosis of sarcoidosis.  The veteran's medical 
records did not show treatment for the sarcoidosis with 
hydrocortisone or prednisone.  He did utilize albuterol and 
flunisolide for control of his respiratory disorder.  On 
examination, the veteran's lungs were clear to auscultation 
anteriorly and posteriorly, without rales, rhonchi or 
wheezes.  There was no evidence of pulmonary hypertension, 
right ventricular hypertrophy or cor pulmonale.  Cardiac 
examination was of regular rate and rhythm.  There was no 
evidence of heart failure.  The assessment included a report 
of the October 2005 pulmonary function testing that showed 
moderate restrictive pulmonary disease with moderate 
impairment of DLCO.  

VA outpatient treatment records include an April 24, 2006 
report that shows that the veteran underwent an 
echocardiogram that documented moderate pulmonary 
hypertension.  A cardiac catheterization was scheduled.  This 
was accomplished in July 2006 and showed mild pulmonary 
hypertension.  

An examination was conducted by VA in December 2006.  
Pulmonary function testing at that time, showed FEV-1 to be 
62 percent predicted, FEV-1/FVC to be 99 percent predicted, 
and DLCO to be 63 percent predicted.  The examiner noted that 
there was significant improvement in the FEV-1 after inhaled 
bronchodilator and that DLCO corrected for hemoglobin was 
mildly reduced.  When compared to a previous study in April 
2006, three had been a significant decrease in FVC and no 
significant increase in the DLCO.  

The veteran is shown by echocardiogram on April 24, 2006, and 
subsequent cardiac catheterization to have pulmonary 
hypertension as the result of his sarcoidosis.  Although this 
is described as being moderate or mild in nature, it is a 
sufficient basis for a 100 percent evaluation under the 
criteria for evaluation of bronchitis.  Therefore, a 100 
rating for sarcoidosis is warranted as of April 24, 2006. The 
results of prior pulmonary function testing prior to that 
date do not support an evaluation higher than the previously 
assigned 60 percent. The benefit of the doubt is resolved in 
the veteran's favor to the extent indicated.


ORDER

Service connection for arthritis of the back is denied.  

Service connection for peptic ulcer disease is denied.  

Service connection for tinnitus is granted.  

An initial compensable rating for bilateral hearing loss is 
denied.

An evaluation greater than 60 percent for sarcoidosis prior 
to April 24, 2006, is denied.  

A 100 percent rating for sarcoidosis is granted, effective 
April 24, 2006, subject to the controlling regulations 
governing the payment of monetary benefits.  


REMAND

The veteran is claiming service connection for essential 
hypertension and coronary artery disease as being due to or 
aggravated by his service connected sarcoidosis.  Review of 
the record shows that he has not been afforded an examination 
to ascertain the probability of this contention.  This should 
be undertaken prior to appellate consideration.  

The veteran is claiming service connection for PTSD.  In West 
v. Brown, 7 Vet. App. 70 (1994), the United State Court of 
Appeals for Veterans Claims (Court) held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id.  The Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  
The Court also held that a psychiatric examination for the 
purpose of establishing the existence of PTSD was inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.  Id.

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam.  A review of his personnel 
records shows that he served in Vietnam as a combat engineer 
for one year beginning in March 1968.  He was assigned to the 
11th engineer battalion.  These records show that he 
participated in five campaigns.  He has claimed service 
connection for PTSD as a result of mortar attacks and other 
events that occurred while he was stationed in Vietnam.  
Attempts to verify these events have not been attempted.  He 
has; however, been diagnosed by a VA physician as having 
PTSD.  Under these circumstances, additional development is 
believed to be warranted.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service such as 
dates, in two month intervals if 
possible; places; detailed descriptions 
of the events; his service units in 
Vietnam; duty assignments; and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action. 

2.	The RO/AMC should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA  22315-3802.  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any 
other sources that may have pertinent 
information.

3.	If the RO/AMC verifies the presence of 
an inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO/AMC is to inform the examiner 
that only a stressor(s) which has been 
verified by the RO/AMC or the Board may 
be used as a basis for a diagnosis of 
PTSD.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rational of any opinion 
expressed should be included in the 
examination report.

4.	The RO/AMC should arrange for a VA 
cardiac examination to ascertain the 
current nature and extent of the 
veteran's essential hypertension and 
coronary artery disease.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as 
likely as not (probability 50 percent or 
greater) that the veteran's sarcoidosis 
could have caused or aggravated his 
coronary artery disease and essential 
hypertension.  The claims folder should 
be made available for review in 
connection with this examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

5.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


